Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 4 and 15 are cancelled, and claims 1-3, 5-14, and 16-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed October 5, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed February 7, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Engeler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over D. Garcia, et al., “Stolt’s f-k Migration for Plane Wave Ultrasound Imaging,” IEEE Transactions on Ultrasonics, Ferroelectronics, and Frequency Control, vol. 60, no. 9, pp. 1853-1867, Sep. 2013 in view of Engeler et al. (US 4155258 A, published May 22, 1979), hereinafter referred to as Garcia and Engeler. 
Regarding claim 1, Garcia teaches a method for plane wave ultrasound imaging (see Abstract — Plane wave imaging (PW) allows one to attain very high frame rates by transmission of planar ultrasound wavefronts.”), the method comprising: 
transmitting a plane wave of a plurality of plane waves at a transmission angle from a plurality of ultrasound transducers to a target (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots in the x-z plane); 
generating a migrated image of a plurality of migrated images from the RF echoes subset by applying a migration method on the RF echoes subset (see Abstract — “To perform beamforming of plane wave echo RFs and return high-quality images at high frame rates, we propose a new migration method carried out in the frequency-wavenumber (f-k) domain.”); and 
generating an ultrasound image of the target from the migrated image (see Fig. 7 — “In vitro results (of anechoic cysts)... The rightmost figure was obtained using f-k migration and seven compounding angles.”).

Whereas, Engeler, in an analogous field of endeavor, teaches receiving RF echoes at a non-zero reception angle by the plurality of ultrasound transducers, wherein receiving the RF echoes subset at the non-zero reception angle comprises steering the RF echoes subset to an angle equal to the transmission angle (Fig. 1; see col. 4, lines 19-21, 64-68 – “The beam steering time delays for reception are the same as the beam steering time delays for transmission…By progressively changing the time delay between successive excitation pulses and by progressively changing the time delay associated with the received signals, the angle θ of the beam 17 is changed by increments.” So since beam angle is based on the time delay, and the time delay for reception is the same as the time delay for transmission, then the beam angle for reception (non-zero reception angle) is steered to be the same as the beam angle for transmission (transmission angle)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving RF echoes, as disclosed in Garcia, by receiving RF echoes at a non-zero reception angle by the plurality of ultrasound transducers, wherein receiving the RF echoes at the non-zero reception angle comprises steering the RF echoes subset to an angle equal to the transmission angle, as disclosed in Engeler. One of ordinary skill in the art would have been motivated to make this modification in order to compensate for the propagation path time delay differences that exist under plane wave conditions, as taught in Engeler (see col. 2, lines 17-20). 
Furthermore, regarding claim 2, Garcia further teaches wherein transmitting the plane wave comprises: generating the plane wave by exciting the plurality of ultrasound transducers (see pg. 1, col. 2, para. 2 — “One method to get ultrafast images is by means of plane wave insonifications [1]: a planar wavefront is generated by exciting the transducer elements equally...”); and steering the plane wave to the transmission angle (Fig. 4a, virtual transducer and its transmission angle θ).
Furthermore, regarding claim 3, Engler further teaches wherein receiving the RF echoes subset at the non-zero reception angle comprises: 
receiving each respective RF echo in the RF echoes subset by a respective transducer element of the plurality of ultrasound transducers (Fig. 1; see col. 4, lines 3-7 – “Echoes produced by the bursts of ultrasound impinging on targets in the object regions, such as target or object point 20, are sensed by the transducers 15 at different times due to the differences in the propagation paths from the object point 20 to the transducers.”); and 2Application No: 16/268,531Attorney Docket No: 0030-0095-01000 
virtually rotating the plurality of ultrasound transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer element of the plurality of ultrasound transducers (Fig. 1; see col. 4, lines 11-14, 64-68 – “To simultaneously sum the electrical signals produced by an echo from an object point, time delays are introduced into the signal processing channels of the receiver associated with the transducers 15…By progressively changing the time delay between successive excitation pulses and by progressively changing the time delay associated with the received signals, the angle θ of the beam 17 is changed by increments.”). 
The motivation for claim 3 was shown previously in claim 1.

Furthermore, regarding claim 5, Garcia further teaches wherein applying the migration method on the RF echoes subset comprises applying a frequency-wavenumber (f-k) migration method on the RF echoes subset (see pg. 1858, col. 1, para. 3 — “We now have the framework for the f-k migration of PWI derived (plane wave imaging-derived) RF signals. The three step process to get f-k migrated images can be summarized as follows...”). 
Furthermore, regarding claim 6, Garcia further teaches wherein applying the f-k migration method on the RF echoes subset comprises applying a Stolt's f-k migration method on the RF echoes subset (see Fig. 5 — “Diagram of the Stolt’s f-k migration algorithm for plane wave imaging. The proposed algorithm for migration of the RF signals works entirely in the Fourier domain.”). 
Furthermore, regarding claim 7, Garcia further teaches wherein generating the ultrasound image comprises extracting an envelope of the migrated image (see pg. 7, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows...and 3) an envelope detection was performed in the resulting compounded migrated RF data.”).
Furthermore, regarding claim 8, Garcia further teaches wherein generating the ultrasound image comprises: 
generating a plurality of aligned images by aligning the plurality of migrated images (see Fig. 4c-4d — “(c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at (xs,zs) will be moved to (                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    s
                                    ,
                                    
                                        
                                            z
                                        
                                        ^
                                    
                                    s
                                
                            ) after the f-k migration.” Which is equated to aligning migrated images); 
generating an averaged image by weighted averaging the plurality of aligned images; and generating the ultrasound image by extracting an envelope of the averaged image (see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently, then averaged, and 3) an envelope detection was performed in the resulting compounded migrated RF data.”).
Furthermore, regarding claim 9, Garcia further teaches wherein aligning the plurality of migrated images comprises rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle (see Fig. 4c-4d — “...(b) The resulting diffraction hyperbolas in the RF echoes are not aligned. (c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black)...”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently...” so the hyperbolas RF echoes are equated to the images, and the aligning (rotating) the hyperbolas from the slant (non-zero reception angle) to the horizontal (zero reception angle)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Engeler, as applied to claim 1 above, and further in view of Ustuner et al. (US 20060241454 A1, published October 26, 2006), hereinafter referred to as Ustuner.
Regarding claim 10, Garcia in view of Engeler teaches all of the elements as disclosed in claim 1 above, and  
Garcia further teaches wherein generating the ultrasound image comprises: generating a plurality of aligned images by aligning the plurality of migrated images (see Fig. 4c-4d — “(c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at (xs,zs) will be moved to (                        
                            
                                
                                    x
                                
                                ^
                            
                            s
                            ,
                            
                                
                                    z
                                
                                ^
                            
                            s
                        
                    ) after the f-k migration.”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently, then averaged, and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Garcia in view of Engeler does not explicitly teach the steps of generating a plurality of envelope images by extracting an envelope of each of the plurality of images, and then generating the ultrasound image by weighted averaging the plurality of envelope images. 
Whereas, Ustuner, in the same field of endeavor, teaches generating a plurality of envelope images by extracting an envelope of each of the plurality of images, and then generating the ultrasound image by weighted averaging the plurality of envelope images (see Abstract — “The component images are scan-converted (if scan geometries are different), weighted and combined after envelope detection.”; Fig. 1, detector 18 to extract envelope, then compound processor 20 to weight average envelope images; see pg. 3, col. 2, para. 0027 — “the detector 18 is a B-mode detector of the signal envelope.”; see pg. 3, col. 2, para. 0028 — “The compounding processor 20 is operable to compound two or more frames of data. Data representing the same or similar spatial locations from the two or more frames of data are averaged. Weighted averaging, selection of the maximum or other functions are alternatively used.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of generating the ultrasound image, as disclosed in Garcia in view of Engeler, by switching the steps of the envelope extraction and weighted averaging of the images, as disclosed in Ustuner. One of ordinary skill in the art would have been motivated to make this modification in order to increase detectability of soft tissue lesions, for example, and to view a fully overlapped scan region with pre-weighting to account for regions with different numbers of component regions, as taught in Ustuner (see pg. 1, col. 1, para. 0001-0002).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Engeler, as applied to claim 1 above, and further in view of Tsushima (US 20170128038 A1, published May 11, 2017), hereinafter referred to as Tsushima. 
Regarding claim 11, Garcia in view of Engeler teaches all of elements as disclosed in claim 1 above. 
Garcia in view of Kim does not explicitly teach wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers; and
integrating the received portions of the RF echoes subset into a single image. 
Whereas, Tsushima, in an analogous field of endeavor, teaches wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”); and
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving the ultrasound echoes, as disclosed in Garcia in view of Engeler, by having reception sub-arrays of the transducers sequentially receive the ultrasound echo signals, as disclosed in Tsushima. One of ordinary skill in the art would have been motivated to make this modification in order to image the target with high visual perceptibility, as taught in Tsushima (see pg. 25, col. 1, para. 0256). 
Furthermore, regarding claim 12, Tsushima further teaches wherein transmitting the plane wave comprises sequentially transmitting portions of the PW by a plurality of transmission sub-arrays, each of the plurality of transmission sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, transmission transducer element array Tx; see pg. 5, col. 1, para. 0063 — “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101. The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array Tx in the array direction each time.”). 
Furthermore, regarding claim 13, Tsushima further teaches wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”),
a reception sub-array of the plurality of reception sub-arrays comprising a segment of a transmission sub-array of the plurality of transmission sub-arrays (Fig. 7A-7B, transmission transducer element array Tx within reception transducer element array Rx and reception transducer element Rpk), 
a center of the reception sub-array coinciding with a center of the transmission subarray (Fig. 7A-7B, central Txo of transmission transducer element array Tx coinciding with central axis Rxo of reception transducer element array Rx); and  
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
The motivation for claims 12-13 was shown previously in claim 11.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Ustuner, Kim et al. (US 10448925 B2, published October 22, 2019 with a priority date of April 28, 2016), hereinafter referred to as Kim, and Engeler.
Regarding claim 14, Garcia teaches a system for plane wave ultrasound imaging (see Abstract — Plane wave imaging (PW) allows one to attain very high frame rates by transmission of planar ultrasound wavefronts.”), the system comprising: 
a transducer array comprising a plurality of transducers (see pg. 1859, col. 1, para. 2 — “In vitro RF data were acquired with the V-1 Verasonics scanner using a 5-MFlz linear-array transducer (ATLL7-4, 128 elements, pitch = 0.3 mm)...”), the transducer array configured to: 
transmit a plane wave of a plurality of plane waves at a transmission angle from the transducer array to a target (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots in the x-z plane); and 
receive a radio frequency (RF) echoes subset of a plurality of RF echoes (Fig. 4(a), transducers receiving RF echoes from the scatterers (black dots) in response to transmitted slanted plane wave to the scatterers);
generate the plane wave by exciting the plurality of ultrasound transducers, and steer the plane wave to the transmission angle (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots in the x-z plane);
generating a migrated image of a plurality of migrated images from the RF echoes subset by applying a migration method on the RF echoes subset (see Abstract — “To perform beamforming of plane wave echo RFs and return high-quality images at high frame rates, we propose a new migration method carried out in the frequency-wavenumber (f-k) domain.”); and 
generating an ultrasound image of the target from the migrated image (see Fig. 7, rightmost ultrasound image of target (anechoic cysts) — “In vitro results (of anechoic cysts)... The rightmost figure was obtained using f-k migration and seven compounding angles.”).  
Garcia does not explicitly teach:
receive a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle; 
a transmit beamformer;
a memory having processor-readable instructions stored therein; and 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method, the method comprising: 
steering the RF echoes subset to the non-zero reception angle by: 
receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers; and
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers. 
Garcia teaches steering the plane wave to the transmission angle, but does not explicitly teach using a transmit beamformer to steer the plane wave to the transmission angle. 
Whereas, Ustuner, in the same field of endeavor, teaches a transmit beamformer to steer the wave to the transmission angle (Fig. 1, transmit beamformer 14; see para. 0030 – “FIG. 2 shows transmit beams 30 and receive beams 32 using different angles to acquire two different data frames 36, 38 for spatial compounding.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified steering the plane wave to the transmission angle, as disclosed in Garcia, by using a transmit beamformer to steer the wave to the transmission angle, as disclosed in Ustuner. One of ordinary skill in the art would have been motivated to make this modification in order to transmit beams at different angles and/or center frequencies to image different regions of the patient, as taught in Ustuner (see pg. 2, col. 2, para. 0020-0021).
	Garcia in view of Ustuner does not explicitly teach:
receive a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle; 
a memory having processor-readable instructions stored therein; and 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method, the method comprising: 
steering the RF echoes subset to the non-zero reception angle by: 
receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers; and
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers.
Whereas, Kim, in an analogous field of endeavor, teaches: 
a memory having processor-readable instructions stored therein (Fig. 2, storage 250 is equated to memory; see col. 5, lines 48- 53 — “The storage 250 stores various types of information that are processed by the ultrasonic diagnostic apparatus 100. For example, the storage 250 may store medical data related to diagnosis of the object, such as images, and algorithms or programs that are executed in the ultrasonic diagnostic apparatus 100.”); and 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method (Fig. 2, signal processor 220 with access to programs stored in storage 250 (memory); see col. 6, lines 2-5 —”...the controller 260 may control the signal processor 220 to generated an image by using a user command received via the user interface 240 or programs stored in the storage 250.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Garcia in view of Ustuner, by including to the system a memory having processor-readable instructions stored therein, and one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to compress the signal received from the transducer according to the directional characteristics of the echo signal to be stored for analysis by the user, as disclosed in Kim (see col. 6, lines 1-7; see col. 8, lines 46-52). 
Garcia in view of Ustuner and Kim teaches receiving RF echoes, but does not explicitly teach:
receive a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle; 
steering the RF echoes subset to the non-zero reception angle by: 
receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers; and
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers.
Whereas, Engeler, in an analogous field of endeavor, teaches:
receive a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle (Fig. 1; see col. 4, lines 19-21, 64-68 – “The beam steering time delays for reception are the same as the beam steering time delays for transmission…By progressively changing the time delay between successive excitation pulses and by progressively changing the time delay associated with the received signals, the angle θ of the beam 17 is changed by increments.” So since beam angle is based on the time delay, and the time delay for reception is the same as the time delay for transmission, then the beam angle for reception (non-zero reception angle) is steered to be the same as the beam angle for transmission (transmission angle)); 
steering the RF echoes subset to the non-zero reception angle by: 
receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers (Fig. 1; see col. 4, lines 3-7 – “Echoes produced by the bursts of ultrasound impinging on targets in the object regions, such as target or object point 20, are sensed by the transducers 15 at different times due to the differences in the propagation paths from the object point 20 to the transducers.” Receiving echoes at different transducers at different times); and
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers (Fig. 1; see col. 4, lines 11-14, 64-68 – “To simultaneously sum the electrical signals produced by an echo from an object point, time delays are introduced into the signal processing channels of the receiver associated with the transducers 15…By progressively changing the time delay between successive excitation pulses and by progressively changing the time delay associated with the received signals, the angle θ of the beam 17 is changed by increments.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving RF echoes, as disclosed in Garcia in view of Ustuner and Kim, by receive a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle, and steering the RF echoes subset to the non-zero reception angle by receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers and virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers, as disclosed in Engeler. One of ordinary skill in the art would have been motivated to make this modification in order to compensate for the propagation path time delay differences that exist under plane wave conditions, as taught in Engeler (see col. 2, lines 17-20).
Furthermore, regarding claim 16, Garcia further teaches a system wherein the method further comprises: 
applying a Stolt's f-k migration method on the RF echoes subset (see Fig. 5 — “Diagram of the Stolt’s f-k migration algorithm for plane wave imaging. The proposed algorithm for migration of the RF signals works entirely in the Fourier domain.”); and 
extracting an envelope of the migrated image (see pg. 7, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows...and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Furthermore, regarding claim 17, Garcia further teaches a system wherein the method further comprises: generating a plurality of aligned images by rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle (see Fig. 4c-4d — “...(b) The resulting diffraction hyperbolas in the RF echoes are not aligned. (c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at (xs,zs) will be moved to (                        
                            
                                
                                    x
                                
                                ^
                            
                            s
                            ,
                            
                                
                                    z
                                
                                ^
                            
                            s
                        
                    ) after the f-k migration.”); and
Ustuner further teaches a system wherein the method includes: generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images; and generating the ultrasound image by weighted averaging the plurality of envelope images (see Abstract — “The component images are scan-converted (if scan geometries are different), weighted and combined after envelope detection.”; Fig. 1, detector 18, then compound processor 20; see pg. 3, col. 2, para. 0027 — “.the detector 18 is a B-mode detector of the signal envelope.”; see pg. 3, col. 2, para. 0028 — “The compounding processor 20 is operable to compound two or more frames of data. Data representing the same or similar spatial locations from the two or more frames of data are averaged. Weighted averaging, selection of the maximum or other functions are alternatively used.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of generating an ultrasound image, as disclosed in Garcia, by including to the steps generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images, and generating the ultrasound image by weighted averaging the plurality of envelope images, as disclosed in Ustuner. One of ordinary skill in the art would have been motivated to make this modification in order to increase detectability of soft tissue lesions, for example, and to view a fully overlapped scan region with pre-weighting to account for regions with different numbers of component regions, as taught in Ustuner (see pg. 1, col. 1, para. 0001-0002).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Ustuner, Kim, and Engeler, as applied to claim 14 above, and further in view of Tsushima.
Regarding claim 18, Garcia in view of Ustuner, Kim, and Engeler teaches all of the elements as disclosed in claim 14 above. 
Garcia in view of Ustuner, Kim, and Engeler does not explicitly teach a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers; and 
integrating the received portions of the RF echoes subset into a single image. 
Whereas, Tsushima, in the same field of endeavor, teaches a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 1014 is referred to as a receive transducer element array.”); and 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer array, as disclosed in Garcia in view of Ustuner, Kim, and Engeler, by having reception sub-arrays of the transducers sequentially receive the ultrasound echo signals, as disclosed in Tsushima. One of ordinary skill in the art would have been motivated to make this modification in order to image the target with high visual perceptibility, as taught in Tsushima (see pg. 25, col. 1, para. 0256). 
Furthermore, regarding claim 19, Tsushima further teaches a system wherein the transmit beamformer is further configured to sequentially excite a plurality of transmission sub-arrays via a multiplexer (Fig. 1, multiplexer 111), each of the plurality of transmission sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 1; see pg. 5, col. 1, para. 0063 — “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high Voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101. The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array TX in the array direction each time.”). 
Furthermore, regarding claim 20, Tsushima further teaches a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”), 
a reception sub-array of the plurality of reception sub-arrays comprising a segment of a transmission sub-array of the plurality of transmission sub-arrays (Fig. 7A-7B, transmission transducer element array Tx within reception transducer element array Rx and reception transducer element Rpk), 
a center of the reception sub-array coinciding with a center of the transmission subarray (Fig. 7A-7B, central Txo of transmission transducer element array Tx coinciding with central axis Rxo of reception transducer element array Rx); and 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
The motivation for claims 19-20 was shown previously in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dozlazza et al. (US 5740805 A, published April 21, 1998) discloses an ultrasound system where once a transmission angle is selected for a particular pulse of a pulse interval, the controller adjusts the steering delays to select a reception angle that matches the transmission angle. 
Katsuyama (US 20160113624 A1, published April 28, 2016) discloses an ultrasound diagnostic device that generates an image by performing reception focusing in the same direction as transmission beam for each element reception signal. 
Rigby (US 5910115 A, published June 8, 1999) discloses an ultrasound imaging system where the beam time delays for reception are the same delays as the transmission delays. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793